





THIRD AMENDMENT TO PURCHASE AND SALE AGREEMENT
AND ESCROW INSTRUCTIONS


THIS THIRD AMENDMENT TO PURCHASE AND SALE AGREEMENT AND ESCROW INSTRUCTIONS
(this “Third Amendment”) is made as of the 25th day of June, 2019, by and
between EOSII AT THAMES STREET WHARF, LLC, Delaware limited liability company
(“Seller”), and 1300 THAMES STREET OFFICE, LLC, a Virginia limited liability
company (“Buyer”). In consideration of the mutual promises and covenants
contained herein, the parties hereto agree as follows:
RECITALS
A.    Seller and Buyer are parties to that certain Purchase and Sale Agreement
and Escrow Instructions dated as of June 7, 2019, as amended by that certain
First Amendment to Purchase and Sale Agreement and Escrow Instructions dated as
of June 7, 2019 and that certain Second Amendment to Purchase and Sale Agreement
and Escrow Instructions dated as of June 10, 2019 (as amended, the “Purchase
Agreement”). All initially-capitalized terms not otherwise defined herein shall
have the meanings set forth in the Purchase Agreement unless the context clearly
indicates otherwise.
B.    Seller and Buyer have agreed to modify the terms of the Purchase Agreement
as set forth in this Second Amendment.
NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, and intended to be legally bound, Seller and Buyer
agree as follows:
1.Recitals. The Recitals set forth above are hereby incorporated herein by
reference as if the same were fully set forth herein.


2.Outstanding Charges. Buyer hereby covenants and agrees to pay and be
responsible for (a) any unpaid real estate taxes for which Buyer received a
credit at Closing, and (b) all public taxes, assessments and charges due and
owed on the Property attributable to the period from and after the Closing Date
(collectively, the “Outstanding Charges”), and Buyer hereby agrees to indemnify,
defend, and hold Seller harmless from and against all claims and/or demands made
by the City of Baltimore (the “City”) arising out of the Outstanding Charges and
will reimburse Seller for all attorneys’ fees incurred or that may be incurred
as a result of any such claims and/or demands as well as for all loss, expenses,
verdicts, judgments, settlements, interest, costs and other expenses incurred or
that may be incurred by Seller as a result of any such claims and/or demands by
the City. The provisions of this Section 2 of this Third Amendment shall survive
the Close of Escrow and shall not be deemed merged into the Deed upon its
recordation.


3.Effectiveness of Agreement. Except as modified by this Third Amendment, all
the terms of the Purchase Agreement shall remain unchanged and in full force and
effect.


4.Counterparts. This Third Amendment may be executed in counterparts, and all
counterparts together shall be construed as one document.


5.Telecopied/Emailed Signatures. A counterpart of this Third Amendment that is
signed by one party to this Third Amendment and telecopied/emailed to the other
party to this Third Amendment or its counsel (a) shall have the same effect as
an original signed counterpart of this Third


ADMIN 35450399v1

--------------------------------------------------------------------------------





Amendment, and (b) shall be conclusive proof, admissible in judicial
proceedings, of such party’s execution of this Third Amendment.


6.Successors and Assigns. All of the terms and conditions of this Third
Amendment shall apply to benefit and bind the successors and assigns of the
respective parties.


IN WITNESS WHEREOF, Seller and Buyer have entered into this Third Amendment as
of the date first above stated.
[SIGNATURES ON NEXT PAGE]












































ADMIN 35450399v1

--------------------------------------------------------------------------------







BUYER:
1300 THAMES STREET OFFICE, LLC,
a Virginia limited liability company


By: ARMADA HOFFLER MANAGER, LLC
       a Virginia limited liability company
       its Manager
 
By:
/s/ Michael P. O'Hara
 
 
Michael P. O’Hara, Manager
 





















































ADMIN 35450399v1

--------------------------------------------------------------------------------

















SELLER:




EOSII AT THAMES STREET WHARF, LLC,
a Delaware limited liability company
By:    EOS PROPERTIES II, LLC,
    a Delaware limited liability company,
    its sole member and manager
By:    EOS INVESTMENT FUND II, L.P.,
        a Delaware limited partnership,
        its sole member
By:    POLIS REALTY ADVISORS II, LTD.,
            a British Virgin Islands company,
its general partner


 
By:
/s/ Charles J. Schreiber, Jr.
 
 
 
Charles J. Schreiber, Jr.,
 
 
 
Chief Executive Officer
 







ADMIN 35450399v1